Title: From George Washington to the Hebrew Congregations of Philadelphia, New York, Charleston, and Richmond, 13 December 1790
From: Washington, George
To: Hebrew Congregations of Philadelphia, New York, Charleston, and Richmond



Gentlemen,
[Philadelphia, 13 December 1790]

The liberality of sentiment toward each other which marks every political and religious denomination of men in this Country, stands unparalleled in the history of Nations. The affection

of such people is a treasure beyond the reach of calculation; and the repeated proofs which my fellow Citizens have given of their attachment to me, and approbation of my doings form the purest source of my temporal felicity. The affectionate expressions of your address again excite my gratitude, and receive my warmest acknowledgments.
The Power and Goodness of the Almighty were strongly Manifested in the events of our late glorious revolution; and his kind interposition in our behalf has been no less visible in the establishment of our present equal government. In war he directed the Sword; and in peace he has ruled in our Councils. My agency in both has been guided by the best intentions, and a sense of the duty which I owe my Country: and as my exertions have hitherto been amply rewarded by the Approbation of my fellow Citizens, I shall endeavour to deserve a continuance of it by my future conduct.
May the same temporal and eternal blessings which you implore for me, rest upon your Congregations.

Go: Washington.

